Judgment, Supreme Court, New York County (Faviola A. Soto, J.), entered February 16, 2005, after a nonjury trial, awarding plaintiff damages in the total amount of $1,312,960.26, unanimously affirmed, without costs.
The issue of whether, under the governing leases, costs of asbestos removal at the demised premises may be passed by plaintiff landlord to defendant tenant, has been determined by this Court on a prior appeal (305 AD2d 244 [2003]), and we see no reason to revisit the issue, much less revise our determination. Defendant’s remaining argument respecting the trial court’s calculation of interest was waived. Concur — Saxe, J.E, Marlow, Nardelli, Sweeny and Catterson, JJ.